Citation Nr: 0204004	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  01-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than November 16, 
1999, for the grant of service connection for history of 
stress fractures, both knees and ankles with episodes of 
musculoligaments strains in both knees and ankles.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to June 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The RO granted service- connection 
for history of stress fractures, both knees and ankles with 
episodes of musculoligaments strains in both knees and 
ankles, and assigned a 10 percent evaluation, effective 
November 16, 1999.


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2. An unappealed RO rating decision dated in February 1997 
denied service
connection for stress fracture calcaneus 2-tibia plateau 
(claimed as stress fractures of the left, right knee and 
left, right ankle).

3. An unappealed RO rating decision dated in July 1998 found 
new and material
evidence adequate to reopen the claim for service-connection 
for stress fractures calcaneus 2-tibia plateau had not been 
submitted and continued denial of service-connection.

4. The veteran submitted additional evidence for the RO's 
consideration on
November 16, 1999. 


CONCLUSIONS OF LAW

1. The February 1997 and July 1998 RO rating decisions which 
denied service-
connection for stress fractures calcaneus 2-tibia plateau are 
final.  38 U.S.C.A.        § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2001).

2.  The requirements for an effective date earlier than 
November 16, 1999, for a grant of service-connection for 
history of stress fractures, both knees and ankles with 
episodes of musculoligaments strains in both knees and ankles 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, there was a change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claim Assistance Act 
of 2000 (VCAA), which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

Upon review of the claims file, the Board finds that the 
requirements under the VCAA have been substantially met.  The 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim.  The RO 
provided the veteran with copies of the December 2000 
Statement of the Case and January 2001 Supplemental Statement 
of the Case.  The RO has also made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file.  The veteran's claim was reviewed by a 
Decision Review Officer pursuant to the veteran's request 
made in his January 2001 statement.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board concludes that the requirements under 
the VCAA have been satisfied, and the Board will proceed with 
appellate review.

The veteran contends that he is entitled to an effective date 
of October 31, 1996, for the grant of service-connection for 
history of stress fractures, both knees and ankles with 
episodes of musculoligaments strains in both knees and ankles 
(hereinafter "history of bilateral stress fractures with 
episodes of ligament strain"), which is the date he signed 
the original application for this claim.  In support of his 
position on appeal, the veteran essentially makes the 
following contentions in his Notice of Disagreement and 
Substantive Appeal:  (1)  the veteran was deprived of the 
opportunity to submit additional evidence and keep his claim 
open because he was not notified until July 13, 1998, that 
his claim was denied and that the time to appeal the February 
1997 RO rating decision had expired; (2) the veteran had no 
knowledge of the one-year appeal period following the July 
1998 rating decision; and (3) the evidence relied upon by the 
RO, which led to a grant of service-connection of his 
disability in September 2000, was before the RO in February 
1997.  

In evaluating the veteran's claim for an earlier effective 
date for an original grant of service connection, the 
effective date generally shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).  In addition, except as otherwise 
provided, the effective date of an award of disability 
compensation based upon a claim reopened after final 
disallowance shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A.     
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(r).

The record shows that the veteran filed the original claim of 
entitlement to service-connection for bilateral stress 
fractures of the knees and ankles on November 4, 1996.  By a 
rating decision dated in February 1997, the RO denied the 
claim.  The veteran was notified of the RO's decision and his 
appellate rights by letter and attachments dated February 20, 
1997.  

The Board notes that as a general rule, within one year from 
the date of mailing the notice of the RO's decision, a Notice 
of Disagreement (NOD) must be filed in order to initiate an 
appeal of any issue adjudicated by the RO.  38 U.S.C.A. 
§ 7105 (a), (b)(1) (West 1991).  If a NOD is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(c) (West 1991).  Once an 
RO's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991).  

In January 1998, the veteran submitted additional medical 
records.  The veteran did not appeal the February 1997 RO 
rating decision to the Board and therefore, the decision 
became final.  38 U.S.C.A. § 7105 (West 1991).  The evidence 
submitted in January 1998 was considered and the claim was 
denied by a July 1998 rating decision.  The veteran was 
notified of the RO's decision and his appellate rights by 
letter and attachments dated July 13, 1998.  The letter also 
informed the veteran that the time for appealing the February 
1997 RO rating decision had expired. Thereafter, the veteran 
did not appeal the July 1998 RO rating decision to the Board 
and therefore, the decision became final.  38 U.S.C.A. § 7105 
(West 1991).  On November 16, 1999, the veteran requested the 
RO's consideration of new evidence to reopen his claim.  By a 
rating decision dated in September 2000, the RO granted 
service-connection for history of bilateral stress fractures 
with episodes of ligament strain, effective November 16, 
1999. 

In November 2000, the veteran filed a Notice of Disagreement 
with regard to the effective date assigned.  The RO 
adjudicated the earlier effective date claim and issued a 
Statement of the Case in December 2000.  The RO found that an 
earlier effective date was not warranted.  A Decision Review 
Officer confirmed the decision and issued a Supplemental 
Statement of the Case in January 2001.

The Board has thoroughly reviewed the evidence of record and 
finds that an effective date prior to November 16, 1999, is 
not for assignment.  

The veteran contends that he was deprived of the opportunity 
to submit additional evidence and keep his claim open because 
he was not notified until July 13, 1998 that his claim was 
denied and that the time to appeal the February 1997 RO 
rating decision had expired.  The Board notes that the 
veteran was free to submit additional evidence to the RO at 
any time after the February 1997 rating decision, but in 
order to appeal the 1997 decision to the Board, and thereby 
keep the original claim upon which the February 1997 rating 
decision was based open, the veteran was required to file a 
Notice of Disagreement within one-year from the date of the 
letter providing him notice of the decision.  The veteran's 
statement which accompanied the additional evidence he 
submitted in January 1998, did not express disagreement with 
the February 1997 rating decision.  Rather, the veteran 
stated the following, "Please find enclosed copies of 
medical records to be submitted as new evidence in support of 
my claim for service connecting my knee condition."  That 
statement does not constitute a Notice of Disagreement.  See 
38 C.F.R. § 20.201 (providing that "[w]hile special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.").  Thus, 
the evidence the veteran submitted in January 1998 
constituted a new claim or request to reopen the 1997 denial 
based on the newly submitted evidence.  The Board further 
notes that filing additional evidence does not extend the 
time limit to appeal.  38 C.F.R. § 20.304.  Therefore, the 
veteran's submission of additional evidence in January 1998 
did not stay the time for appeal of the February 1997 rating 
decision.  Although the veteran may have been waiting for a 
decision by the RO on the evidence he submitted in January 
1998, the onus was on him to be vigilant in monitoring the 
remaining amount of time before the expiration of the appeals 
period, if he desired appellate review of the February 1997 
RO rating decision.  Furthermore, the Board observes that the 
RO's reference to the expiration of the appeals period with 
respect to the 1997 rating decision did not constitute the 
first time the veteran was advised of the appeals process.  
The veteran had already been informed of his appellate rights 
in the February 20, 1997, letter. 

The veteran contends that he had no knowledge of the one-year 
appeal period following the July 1998 RO rating decision, as 
he would have submitted a buddy statement he received in 
October 1998.  While the Board finds the veteran credible, 
the veteran is nevertheless charged with knowledge of the 
entire content of the July 13, 1998, letter and attachments, 
which included notification of the time within which an 
appeal must be filed.  The veteran's subjective understanding 
is not cause for extending the appeals period.  38 C.F.R. § 
20.303.

The veteran contends that the evidence relied upon by the RO, 
which led to a grant of service-connection of his disability 
in September 2000, was before the RO in February 1997.  A 
review of the rating decisions shows the RO relied on the 
evidence before it in February 1997 in conjunction with new 
evidence before the RO in September 2000.  

Given all of the above, the Board finds that the veteran's 
contentions are without merit.  When new and material 
evidence consisting of other than service department records 
is received after final disallowance, the effective date of 
an award is the "[d]ate of receipt of new claim or date 
entitlement arose, whichever is later."         38 C.F.R. § 
3.400(q)(1)(ii).  After having failed to appeal the February 
1997 and July 1998 RO rating decisions, the veteran filed a 
new claim, or reopened his claim, on November 16, 1999.  By 
application of law, the effective date is the date the new or 
reopened claim is filed, which is November 16, 1999.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to a 
grant of effective date prior to November 16, 1999.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).  











ORDER

An effective date prior to November 16, 1999, for the grant 
of history of stress fractures, both knees and ankles with 
episodes of musculoligaments strains in both knees and ankles 
is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

